DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Examiner’s Remarks
In this continuation application, the claimed invention is directed to determining if rhythmic composition and lyric composition created by a prisoner (claimed “from an inmate device”) includes inappropriate or prohibited content. 

After conducting an interview with an applicant representative (Lauren C. Schleh, Reg. 65,457), Mr. Schleh sent a proposed amendment to further clarify the claimed 
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lauren C. Schleh on 03/02/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

1.	(Currently Amended) A device comprising: 
a communication interface; and
one or more processors and/or circuits configured to:
receive, via the communications interface, composition information and synchronization information from an inmate device;
determine restricted information including a blacklist of inappropriate content;
determine an authorization result based on comparing the composition information to the restricted information, the comparing including determining that a rhythmic composition of the composition information does not include at least one of a prohibited chord, a prohibited chord progression, a prohibited motif, a prohibited melody, or a prohibited harmony;
generate audio/visual media based on the authorization result and the synchronization information; and
publish the audio/visual media to a catalog of inmate content.

2.	(Previously Presented) The device of claim 1, wherein to determine the authorization result, the one or more processors and/or circuits are configured to determine that a visual composition of the composition information does not include a prohibited image or a prohibited body movement.

3.	(Canceled)

4.	(Previously Presented) The device of claim 1, wherein to determine the authorization result, the one or more processors and/or circuits are configured to determine that a lyrical composition of the composition information does not include at least one of a prohibited word, a prohibited phrase, a prohibited name, or prohibited subject matter.

5.	(Previously Presented) The device of claim 1, wherein to determine the restricted information, the one or more processors and/or circuits are configured to determine the restricted information based on an inmate profile associated with the inmate device.



7.	(Previously Presented) The device of claim 1, wherein the synchronization information indicates a temporal relationship between at least two of a lyrical composition, a rhythmic composition, or a video composition.

8.	(Currently Amended) A method comprising: 
receiving, by a media management device, composition information and synchronization information from an inmate device;
determining, by the media management device, restricted information including a blacklist of inappropriate content;
determining, by the media management device, an authorization result based on comparing the composition information to the restricted information, the comparing including determining that a rhythmic composition of the composition information does not include at least one of a prohibited chord, a prohibited chord progression, a prohibited motif, a prohibited melody, or a prohibited harmony;
generating, by the media management device, audio/visual media based on the authorization result and the synchronization information; and
publishing, by the media management device, the audio/visual media to a catalog of inmate content.

9.	(Previously Presented) The method of claim 8, wherein determining the authorization result comprises determining 

10.	(Canceled)

11.	(Previously Presented) The method of claim 8, wherein determining the authorization result comprises determining that a lyrical composition of the composition information does not include at least one of a prohibited word, a prohibited phrase, a prohibited name, or prohibited subject matter.

12.	(Previously Presented) The method of claim 8, wherein to determine the restricted information, the one or more processors and/or circuits are configured to determine the restricted information based on an inmate profile associated with the inmate device.

13.	(Previously Presented) The method of claim 8, wherein the composition information includes at least one of a rhythmic composition, a lyrical composition, or a video composition.

14.	(Previously Presented) The method of claim 8, wherein the synchronization information indicates a temporal relationship between at least two of a lyrical composition, a rhythmic composition, or a video composition.

15.	(Currently Amended) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at 
receiving composition information and synchronization information from an inmate device;
determining restricted information including a blacklist of inappropriate content;
determining an authorization result based on comparing the composition information to the restricted information, the comparing including determining that a rhythmic composition of the composition information does not include at least one of a prohibited chord, a prohibited chord progression, a prohibited motif, a prohibited melody, or a prohibited harmony;
generating audio/visual media based on the authorization result and the synchronization information; and
publishing the audio/visual media to a catalog of inmate content.

16.	(Previously Presented) The non-transitory computer-readable device of claim 15, wherein determining the authorization result comprises determining that a visual composition of the composition information does not include a prohibited image or a prohibited body movement.

17.	(Canceled)

18.	(Previously Presented) The non-transitory computer-readable device of claim 15, wherein determining the authorization result comprises determining that a lyrical composition of the composition information does not include at least one 

19.	(Previously Presented) The non-transitory computer-readable device of claim 15, wherein the composition information includes at least one of a rhythmic composition, a lyrical composition, or a video composition.

20.	(Previously Presented) The non-transitory computer-readable device of claim 15, wherein the synchronization information indicates a temporal relationship between at least two of a lyrical composition, a rhythmic composition, or a video composition.


Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed. 

The following is an examiner’s statement of reasons for allowance:

The instant application discloses a procedure to authorize publishing media contents submitted by a prisoner (Fig. 1). Independent claims 1, 8 and 15 recite, among other things, following limitations:

“receive, via the communications interface, composition information and synchronization information from an inmate device;
”

Gruhl et al. (US PG Pub. 2008/0177834) discloses a management system for managing electronic postings to an online community. Gruhl discloses checking electronic postings (text, audio or video) do not contain objectionable content (Abstract, [0009-0012], [0030]). Gruhl does not describe any details of checking audio content and fails to disclose comparing rhythmic composition with a blacklist of inappropriate content to determine rhythmic composition does not include a prohibited chord, melody, or harmony. 

King et al. (US PG Pub. 2012/0124638) discloses generating melody fingerprints to identify copyrighted music/song compositions to block the copyright contents. King does not discloses receiving synchronization information and generating audio/visual media based on the synchronization information as defined by independent claims. 

Fredinburg et al. (US PG Pat. 9,282,087, submitted in IDS) discloses a method of authorizing user generated contents on a social network to prevent inappropriate or embarrassing posts. Fredinburg does not disclose comparing rhythmic composition with 

Musil et al. (US PG Pub. 2012/0239763, submitted in IDS) discloses a method of filtering media content posted to a social network based on user’s profile. Musil does not discloses comparing rhythmic composition with a blacklist of inappropriate content to determine rhythmic composition does not include a prohibited chord, melody, or harmony.

When considering all limitations recited in an independent claim as a whole, prior art of record, either alone or in combination, does not teach or suggest above underlined limitations. Therefore, prior art of record fails to anticipate or render obvious the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659